Dismissed and Memorandum Opinion filed August 13, 2019.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00354-CR

                       ALVIS JACKSON III, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 26th District Court
                        Williamson County, Texas
                    Trial Court Cause No. 16-0849-K26

                         MEMORANDUM OPINION

      This attempted appeal is from an order of dismissal. Such an order is not
appealable. In Texas, appeals in criminal cases are permitted only when they are
authorized by statute. State ex rel. Lykos, 330 S.W.3d 904, 915 (Tex. Crim. App.
2011); see Tex. Code Crim. Proc. art. 44.02. Generally, a criminal defendant may
appeal only from a final judgment. See State v. Sellers, 790 S.W.2d 316, 321 n. 4
(Tex. Crim. App. 1990). A “final judgment” is a “final judgment of conviction,”
which is defined in the Code of Criminal Procedure as “the written declaration of
the court signed by the trial judge and entered of record showing the conviction or
acquittal of the defendant.” Raley v. State, 441 S.W.3d 647, 650 (Tex. App.—
Houston [1st Dist.] 2014, pet ref’d.); Tex. Code Crim. Proc. Ann. art. 42.01 § 1. The
State filed a motion to dismiss the case against the defendant, which the trial court
granted.

      Because this appeal does not fall within the exceptions to the general rule that
an appeal may be taken only from a final judgment of conviction, we have no
jurisdiction.

      Accordingly, we dismiss the appeal for lack of jurisdiction.



                                      PER CURIAM



Panel consists of Justices Jewell, Bourliot, and Zimmerer.

Do Not Publish — Tex. R. App. P. 47.2(b)




                                          2